Citation Nr: 0317526	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-07 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1966 to 
January 1970, with service in the Republic of Vietnam from 
March 1967 to March 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied service 
connection for PTSD.  The veteran entered notice of 
disagreement with this decision in March 2000; the RO issued 
a statement of the case in July 2001; and the veteran entered 
a substantive appeal, on a VA Form 9, which was received in 
August 2001.

The Board notes that in November 2001 the veteran's 
representative raised claims for service connection for 
diabetes mellitus, with unspecified "residuals" of 
diabetes, and for a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
These issues, however, have not been adjudicated, developed 
or certified for appellate review.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); see Roy v. Brown, 5 
Vet. App. 554 (1993).  Accordingly, the claims of entitlement 
to service connection for diabetes mellitus and entitlement 
to a TDIU are referred to the RO for appropriate 
consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  Because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit reiterated that, absent a waiver of VCAA notice and 
duty to assist provisions, the provisions of 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002) require VA to afford the 
veteran one year for receipt of any additional evidence; if 
the case is returned to the Board, the Board will not be able 
to adjudicate the claim prior to the expiration of the one 
year time period.  The veteran may waive the right to notice 
and duty to assist required by the VCAA, however.  

The RO should specifically advise the veteran that he should 
obtain and submit the following documents that would aid in 
substantiating his claim, namely the verification of in-
service stressful events: a copy of the commendation he 
contends his commanding officer (an Air Force colonel) 
awarded the veteran for his investigation of the January 1, 
1968 truck accident; and that, in addition to the buddy 
statement he submitted from a fellow service member, he 
should request and submit additional lay statements from any 
other fellow service member or members he can recall that are 
aware of the veteran's participation in any of the claimed 
in-service stressful events (mortar fire, investigation of 
truck accident, observing civilian bodies).  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  
38 C.F.R. § 3.304(f) (2002).  The Board notes that under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. 
§ 4.125 (effective from March 7, 1997).  The veteran is not 
required to show a "clear diagnosis" of PTSD as required 
prior to March 7, 1997; the veteran filed his claim for 
service connection for PTSD in May 1999.  

The veteran's reported in-service stressors include 
investigating a 2-1/2 ton truck accident involving civilian 
deaths and civilian and military injuries that is alleged to 
have occurred on January 1, 1968; mortar fire on or near the 
base on which the veteran was located; and seeing civilian 
casualties and bodies.  The Board observes that a request has 
been made of the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) in an attempt to verify the veteran's 
alleged stressor of having to investigate the scene of a 
multiple 2-1/2 ton truck accident involving civilian deaths and 
civilian and military injuries that is alleged to have 
occurred on January 1, 1968.  USASCRUR sent a copy of a 
historical extract for the 31st Tactical Fighter Wing, the 
headquarters of the 31st Security Police Squadron, for the 
January through March 1968 time period.  There is a 
reasonable possibility that additional unit histories for the 
period of the veteran's Vietnam service, for the additional 
period from March 1967 through December 1967, would aid in 
substantiating the veteran's report of claimed stressors of 
mortar attacks.  A January 6, 1968 entry in the unit history, 
for example, reflects that approximately twelve 51mm mortar 
rounds impacted on or near the base, and that gunships had to 
be called in to suppress enemy fire.  

Accordingly, this case is REMANDED for the following:

1.	The RO should review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those 
specified below, are fully complied with 
and satisfied.  See also 38 C.F.R. § 
3.159 (2002).  The RO should also notify 
the veteran of what evidence is required 
to substantiate his claim for service 
connection for PTSD, what evidence, if 
any, the veteran is to submit, and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  The RO should specifically 
advise the veteran that he should 
present a copy of the commendation he 
contends his commanding officer (an Air 
Force colonel) awarded the veteran for 
his investigation of the January 1, 1968 
truck accident; and should request and 
submit additional lay statements from 
any other fellow service members he can 
recall that confirm the veteran's 
participation in any of the claimed in-
service stressful events.  Any notice 
given, or action taken thereafter by the 
RO, must also comply with the holdings 
of Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (veteran 
is to be afforded one year from VCAA 
notice to submit additional evidence).    

2.	The RO should contact the veteran and 
request the names, addresses, and 
dates of treatment for all medical 
care providers who have treated him 
for a psychiatric disorder since 
August 1999, and that he furnish 
signed authorizations for release to 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of 
record, should then be requested and 
associated with the claims folder.  

3.	The RO should contact USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3097, furnish it a 
summary of the veteran's military 
service and claimed in-service 
stressors, and request it to verify 
for the record any incidents of mortar 
fire on the base on which the veteran 
was stationed from March 1967 to March 
1968.  The RO should request from the 
USASCRUR unit histories of the 
veteran's unit for the period from 
March 1967 through December 1967.

4.	After responses have been received from 
USASCRUR, the RO should furnish the 
veteran and his representative a copy of 
those responses and afford them an 
opportunity to respond thereto, to 
include submission of additional 
evidence and argument.  All responses 
should be associated with the claims 
folder.

5.	If, and only if, the RO determines that 
the record establishes the existence of 
an in-service stressor, any such 
stressor should be specified for the 
record, and the veteran should be 
afforded a VA psychiatric or PTSD 
examination to determine whether the 
veteran currently has a diagnosed 
disability of PTSD, and, if so, whether 
any diagnosed PTSD is related to his 
military service.  After a review of all 
pertinent evidence and evaluation of the 
veteran, the VA psychiatric examiner 
should determine whether the veteran 
currently suffers from PTSD as a result 
of his military experiences.  The claims 
folder, to include any additional 
evidence received in connection with the 
above development, must be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should review the relevant documents in 
the claims file, and should state for 
the record that he/she has reviewed 
them.  The examiner should comment as to 
whether any current diagnosis of PTSD is 
linked to a specific corroborated 
stressful event the veteran experienced 
in service pursuant to the diagnostic 
criteria set forth in the DSM-IV.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor, 
only the verified history detailed in 
the reports provided by USASCRUR and/or 
the RO may be relied upon.  If PTSD is 
found, the clinical findings and other 
factors to support the diagnosis should 
be set forth, to specifically include 
the etiology of PTSD and a recitation of 
the stressor(s) relied upon to support 
the diagnosis. 

6.	The RO should readjudicate the issue of 
entitlement to service connection for 
PTSD, applying the provisions of 
38 C.F.R. § 3.304(f) (2002) in effect 
since March 7, 1997, and issue a 
supplemental statement of the case that 
addresses any additional evidence added 
to the record since the November 2002 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


